Citation Nr: 0408476	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $2,494.70.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from June 1974 to 
June 1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the RO's Committee on 
Waivers and Compromises (Committee), that denied the above 
claim.  In February 2003, the veteran filed a notice of 
disagreement and a statement of the case was issued.  The 
veteran perfected his appeal in April 2003. 

On September 15, 2003, a hearing was held in Washington, 
D.C., before the undersigned, who is rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 U.S.C.A. § 7107(c) (West 2002). 


FINDINGS OF FACT

1.  An overpayment of $2,494.70 was created when the veteran 
received compensation benefits which were paid based on 
presumed inaccurate information regarding his dependents.

2.  Recovery of the overpayment in the amount of $2,494.70 
from the veteran would be against equity and good conscience.


CONCLUSION OF LAW

A waiver of recovery of an overpayment of compensation 
benefits in the amount of $2,494.70 is warranted. 38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment are not in dispute.  With his June 
1994 claim for service connection, the veteran submitted a VA 
form 21-686c ("Declaration of Status of Dependents"), on 
which he indicated that since September 23, 1989, he had been 
married to a particular individual, and had one child.

In a November 1994 letter, the RO advised the veteran that it 
had granted him service-connected disability compensation, 
effective from August 1, 1994.  He was also advised that this 
monthly rate included an additional allowance for his two 
dependents. He was advised that if there was any change in 
the status of his dependents, he was to notify the RO 
immediately, and that since most changes would affect his 
monthly rate at the end of the month of the change, prompt 
notification could prevent or reduce any overpayment. 

In a letter received in June 2002, the veteran asserted that 
during a recent review of his personal affairs, it occurred 
to him that he had never received a response from the RO to a 
correspondence he had apparently sent dated on October 22, 
1998 (a copy of which he attached).  In this letter dated on 
October 22, 1998, the veteran announced that he had divorced 
his prior spouse effective October 13, 1998, and had married 
another individual, effective October 15, 1998.  He also 
stated that he now had two more dependents, his new 
stepchildren.  The veteran submitted copies of the divorce 
decree, marriage certificate, and pertinent vital records 
memorializing these changes. 

In a December 2002 letter, the RO advised the veteran that it 
was reducing his payments based on the evidence that his 
marital and/or dependency status had changed (specifically, 
the final divorce decree of October 13, 1998).  The RO also 
notified the veteran that the adjustment resulted in an 
overpayment of benefits paid him.  The veteran sought waiver 
of recovery of the overpayment in a January 2003 letter.  

In the decision of waiver on indebtedness dated in February 
2003, the Committee found that such a waiver was not 
warranted.  The Committee noted that the veteran had not 
notified the VA of his October 1998 divorce and remarriage in 
a timely manner, that an overpayment had been created as a 
result, and that recovery of the overpayment would not create 
financial hardship.  On that basis, the request for a waiver 
was denied.  The veteran filed a notice of disagreement with 
that decision and subsequently perfected an appeal.

At his September 2003 Board hearing, the veteran testified 
how he had divorced and remarried in October 1998, and that 
he had asked an assistant at work to draft and mail a letter 
to advise the RO of the change in dependency status.  He 
never heard a response from the RO concerning the letter, and 
it did not occur to him in part because his benefits were 
deposited directly into his account (rather than be sent by 
mail).  After moving to a different address with his new wife 
and family a few years later, the veteran contacted VA in 
June 2002 (enclosing a copy of his October 1998 letter).  The 
veteran testified that in his workplace, it was very routine 
to maintain careful records of correspondence and that most 
people would characterize his recordkeeping as 
"impeccable."      

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of compensation benefits was, technically 
speaking, properly created.  The overpayment of $2,494.70 was 
created when the veteran received compensation benefits on 
behalf of a dependent spouse subsequent to his divorce from 
that spouse in October 1998.  The veteran was not eligible to 
receive additional compensation in relation to his second 
spouse until he properly notified the RO of the marriage and 
provided appropriate proof of such marriage.  From the RO's 
perspective, they did not receive notification from the 
veteran until June 2002.  Therefore, the only remaining issue 
to be decided on appeal is whether a waiver of recovery of 
the overpayment is warranted under the facts of this case.

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  "There is no all-embracing definition of 
'fraud' and the existence or lack of fraud is a case-specific 
conclusion based on all facts in each instance." VAOPGCPREC 
4-85.  

The Committee determined that no fraud, misrepresentation, or 
bad faith is involved in this case, and the Board agrees.  
The veteran has earnestly asserted that he mailed his letter 
dated in October 1998 in a timely fashion (i.e., on or 
shortly after the date of the letter).  There certainly has 
been no evidence presented to suggest that the letter itself 
was fraudulent, or that the veteran has misrepresented 
anything about what transpired in October 1998, or that he 
has been seeking this waiver in bad faith.  

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.  Recovery of the overpayment 
shall be waived if it is determined that recovery of the 
indebtedness would be against equity and good conscience.  38 
C.F.R. § 1.963(a).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against VA's fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965.  

These six non-exclusive elements each must be addressed to 
determine whether the facts and circumstances in a particular 
case dictate that collection of an overpayment would be 
against equity and good conscience. Id; see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  

As to the fault of the debtor (i.e., veteran) in this case, 
this question turns on whether the RO actually received his 
letter of October 1998 (notifying the RO about his divorce 
and remarriage, as well as the addition of two new 
dependents).    

First, the Board notes that the copy of the October 22, 1998, 
letter had the same return address as the one indicated by 
the veteran in his original claim for service connection 
submitted in June 1994.  His letter dated June 24, 2002 had a 
different address (presumably a new address).  This adds 
credibility to the veteran's claim that the letter was 
prepared and sent in October 1998.  

There is a presumption of regularity of the administrative 
process in the absence of clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The 
initial presumption in this case must be that the RO did not 
receive the October 1998 letter until the veteran sent a copy 
of it in June 2002.  That is because the RO regularly 
associates letters and other documents it receives with the 
claims file after stamping the date received somewhere on the 
document(s).  However, there is evidence which rebuts the 
presumption of regularity in this case.  On August 28, 2003, 
the undersigned reviewed the claims file in preparation for 
the veteran's Board hearing in September 2003.  During this 
review, the undersigned observed in the claims file a loose 
packet of materials, the back of which was date-stamped "Oct 
03 2003" (i.e., over a month later than the actual date).  
This suggests that the administrative process in this case 
has not always been "regular," and therefore, the Board 
will give the benefit of the doubt to the veteran on the 
question of whether the RO actually received his October 1998 
letter on or shortly after October 22, 1998.  In this way, 
the Board finds that the veteran was not at fault in the 
creation of the debt.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  As 
detailed above, the veteran is not at fault in creation of 
the overpayment.  He appears to have duly attempted to notify 
the RO of his divorce and remarriage in October 1998.  Thus, 
the Board finds no fault on the part of the veteran.

Concerning the third element, "undue hardship," the Board 
notes that the amount in question in this case, less than 
$2,500.00, is not particularly significant, especially when 
considering the veteran has over $100,000.00 in liquid assets 
(as detailed on a January 2003 Financial Status Report).  The 
financial information he has provided is simply insufficient 
to show that he would be denied the basic necessities of life 
as a result of collection of the outstanding indebtedness via 
monthly payments of the balance within a reasonable time.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  The reality in this case, regardless of the 
notification issue, is that the veteran divorced and 
remarried in October 1998, and gained two more dependent 
children at that time.  Assuming that the RO had acknowledged 
receipt of the veteran's notification in October 1998, he 
would have been granted entitlement to the money for which 
the RO is now seeking reimbursement.  Thus, recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  As detailed in the discussion 
above, the Board finds that the fault for creation of the 
overpayment lies with VA.  The Board finds, therefore, that 
receipt of VA benefits by the veteran did not constitute 
unjust enrichment to the extent of those benefits.

Finally, the sixth element to be considered is whether 
reliance on VA benefits resulted in the appellant 
relinquishing a valuable right or incurring a legal 
obligation.  The veteran has not claimed that he relinquished 
any right or incurred any legal obligation in reliance upon 
receipt of VA pension benefits, nor is there any evidence 
that he did so.

The facts and circumstances in this particular case indicate 
a need for reasonableness and moderation in the exercise of 
the Government's rights.  Particularly in light of the 
evidence with regard to the first, second, fourth, and fifth 
elements under 38 C.F.R. § 1.965, the Board finds that 
recovery of the $2,494.70 overpayment from the veteran would 
be against equity and good conscience.  Accordingly, a waiver 
is warranted.

In light of the result here (a full grant of the claim for 
waiver of recovery of overpayment), the Board finds that a 
detailed discussion of the Veterans Claims Assistance Act of 
2000 is unnecessary (because any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error). 


ORDER

Waiver of recovery of overpayment of compensation benefits in 
the amount of $2,494.70 is granted.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



